Case 5:16-cv-00600-JGB-SP Document 416-1 Filed 04/09/21 Page 1 of 9 Page ID #:7247




1    SHARON D. MAYO (SBN 150469)
     sharon.mayo@arnoldporter.com
2    ARNOLD & PORTER KAYE SCHOLER LLP
3    Three Embarcadero Center, 10th Floor
     San Francisco, CA 94111
4    Telephone: (415) 471-3100
     Facsimile: (415) 471-3400
5
6    LAURA E. WATSON (SBN 317155)
     laura.watson@arnoldporter.com
7    ARNOLD & PORTER KAYE SCHOLER LLP
     777 South Figueroa Street, 44th Floor
8    Los Angeles, California 90017-5844
     Telephone: (213) 243-4000
9    Facsimile: (213) 243-4199
10
     JACKSON WAGENER (pro hac vice)
11   jwagener@ascap.com
     American Society of Composers, Authors and Publishers
12   250 West 57th Street
13   New York, NY 10107
     Telephone: (212) 621-6018
14   Facsimile: (212) 787-1381
15   Attorneys for Plaintiffs
16
                            UNITED STATES DISTRICT COURT
17
                           CENTRAL DISTRICT OF CALIFORNIA
18
19   W.B. MUSIC CORP., et al., )             Case No. 5:16-cv-00600-JGB(SPx)
                               )
20           Plaintiffs,       )
                               )             DECLARATION OF SHARON D.
21   v.                        )             MAYO IN SUPPORT OF SECOND
                               )             MOTION FOR POST-JUDGMENT
22   ROYCE INTERNATIONAL       )             COSTS AND FEES
     BROADCASTING CORPORATION, )
23   et al.,                   )             Hearing Date:    May 10, 2021
                               )             Time:            9:00 a.m.
24           Defendants.       )             Judge:           Hon. Jesus G. Bernal
                               )             Courtroom:       1
25                             )
                               )
26
27
28


          MAYO DECL. ISO SECOND MOTION FOR POST-JUDGMENT COSTS AND FEES
Case 5:16-cv-00600-JGB-SP Document 416-1 Filed 04/09/21 Page 2 of 9 Page ID #:7248




 1         I, Sharon D. Mayo, declare:
2          1.     I am a senior counsel with the law firm of Arnold & Porter Kaye Scholer
3    LLP (“Arnold & Porter”), counsel for Plaintiffs and Plaintiffs W.B. Music Corp., et
4    al. I am admitted to practice before this Court. Except as otherwise stated, I have
5    personal knowledge of the facts set forth herein, and if called upon to do so, I could
6    and would testify competently to them.
7                     Background and Description of Work Performed
8          2.     The long history of Defendants’ pattern and practice of deliberate and
9    intentional infringement of Plaintiffs’ copyrights, ignoring this Court’s orders,
10   multiple sanctions and contempt findings, and deliberate delay and evasion tactics is
11   well known to this Court, but the facts salient to this second motion for attorneys’
12   fees and costs are briefly set forth here.
13         3.     This is an action filed in April, 2016 for copyright infringement arising
14   from the unauthorized performance of music via radio broadcast stations, by
15   recidivist copyright infringers. Plaintiffs prevailed at every phase of this litigation,
16   winning partial summary judgment for infringement (Dkt. No. 79), a jury verdict of
17   willful infringement (Dkt. Nos. 164, 165), a permanent injunction enjoining
18   Defendants from performing via radio broadcast any of the copyrighted songs in
19   ASCAP’s repertory (Dkt. No. 187), and an award of attorney fees and costs for the
20   work done to litigate the case through trial (Dkt. No. 200). An Amended Judgment
21   was entered by the Court on August 6, 2018 (Dkt. No. 209). The Amended Judgment
22   was affirmed on appeal by the Ninth Circuit (Dkt. No. 285).
23         4.     Following entry of the Amended Judgment, Plaintiffs expended
24   substantial time and effort to enforce the Amended Judgment because Defendants
25   refused to satisfy it voluntarily. Those activities included, in part: litigating a
26   supersedeas bond requirement and Defendants’ failure to post a bond; attempting to
27   obtain from Defendants discovery in aid of post-judgment execution; moving to
28   compel and then taking the deposition of Defendant Edward Stolz; twice moving for

                                                  1
          MAYO DECL. ISO SECOND MOTION FOR POST-JUDGMENT COSTS AND FEES
Case 5:16-cv-00600-JGB-SP Document 416-1 Filed 04/09/21 Page 3 of 9 Page ID #:7249




 1   the appointment of a receiver; and responding to multiple motions filed by
2    Defendants for the purpose of delaying or obstructing Plaintiffs’ collection of the
3    amounts due on the Amended Judgment.
4          5.      In October 2020, Plaintiffs filed a motion to recover the post-judgment
5    costs and fees they had incurred through October 14, 2020. The Court granted the
6    motion on November 20, 2020, awarding Plaintiffs $230,178.50 (Dkt. No. 337).
7    Plaintiffs submitted a [Proposed] Second Amended Judgment on December 1, 2020,
8    to reduce to a single judgment the additional amounts owed to Plaintiffs by
9    Defendants. The additional amounts owed were the post-judgment attorneys’ fees
10   awarded in October, two sanctions awards against Defendant Stolz that had not been
11   paid, and the attorneys’ fees awarded by the Ninth Circuit in affirming the Amended
12   Judgment. The Court entered the Second Amended Judgment on January 13, 2021.
13         6.      Since the filing of their fee motion in October 2020, Plaintiffs have
14   incurred additional post-judgment costs and fees to enforce the Amended Judgment
15   and Second Amended Judgment. Plaintiffs’ efforts from October 14, 2020 to the date
16   of this filing have included, among other things, the following:
17              a. Responding to Defendants’ objection and opposition to Plaintiffs’
18                 October 2020 motion for post-judgment costs and fees;
19              b. Responding to Defendants’ ex parte application for an order to compel
20                 Plaintiffs to accept payment of less than Defendants owed to Plaintiffs;
21              c. Responding to Defendants’ motion to enforce a purported settlement
22                 agreement with Plaintiffs;
23              d. Preparing the Second Amended Judgment, entered by the Court on
24                 January 13, 2021;
25              e. Monitoring the contempt proceedings arising from Defendants’ refusal
26                 to comply with the Court’s orders and efforts to frustrate, obstruct and
27                 interfere with the Receivership;
28

                                                 2
          MAYO DECL. ISO SECOND MOTION FOR POST-JUDGMENT COSTS AND FEES
Case 5:16-cv-00600-JGB-SP Document 416-1 Filed 04/09/21 Page 4 of 9 Page ID #:7250




 1               f. Responding to Defendants’ motion to discharge the Receiver, terminate
2                   the Receivership, and enjoin the sale of the radio station assets in
3                   receivership;
4                g. Attending multiple contested hearings regarding the above motions;
5                h. Correspondence and other communications with Defendants’ counsel
6                   and counsel for the Receiver; and
7                i. Coordination of all of the above.
8          7.       Throughout this process, and at all times relevant beforehand, this firm
9    represented Plaintiffs in this matter, providing legal services in connection therewith.
10   Arnold & Porter’s work in connection with this matter began in January 2016, and
11   continues to this day.
12                          Status of the Second Amended Judgment
13         8.       The receiver appointed in this matter, W. Lawrence Patrick, received
14   authorization from this Court to accept the pending offer to purchase the radio
15   stations owned by Defendant. Dkt. No. 307. As of the date of this filing, however,
16   Judgment Creditors have not received a return or any payment from the sale of the
17   radio stations. Thus, the Second Amended Judgment has not been satisfied through
18   the sale of the Receivership assets.
19         9.       The Court ordered Defendants to deposit with the Court funds in the
20   amount of the Amended Judgment (Dkt. No. 327) and the Second Amended
21   Judgment (Dkt. No. 352). Defendants complied with the Court’s Orders and
22   deposited the funds with the Court.
23         10.      Plaintiffs have requested on multiple occasions that Defendants stipulate
24   to the release of the funds Defendants deposited with the Court. My discussions with
25   Defendants’ counsel Dariush Adli in late November/early December 2020 are set
26   forth in more detail in my February 12, 2021 declaration (Dkt. No. 376-1) in
27   opposition to Defendants’ motion to discharge the Receiver and terminate the
28   Receivership. In brief, Defendants would not stipulate to the release of the funds

                                                  3
          MAYO DECL. ISO SECOND MOTION FOR POST-JUDGMENT COSTS AND FEES
Case 5:16-cv-00600-JGB-SP Document 416-1 Filed 04/09/21 Page 5 of 9 Page ID #:7251




 1   unless Plaintiffs provided some “consideration” for their agreement. I understood
2    that to mean Defendants wanted a discount from the full amount that the jury, this
3    Court, and the Ninth Circuit determined that Defendants must pay to Plaintiffs.
4          11.    Plaintiffs again requested that Defendants stipulate to the release of the
5    funds held by the Court during the March 22, 2021 meet and confer telephone
6    conference for this motion. The details of that discussion are set forth in the
7    concurrently filed Declaration of Jackson Wagener, but in short, Defendants refuse to
8    stipulate to the unconditional release of the funds on deposit with the Court. Thus,
9    Plaintiffs have not received any payment from Defendants, and the Second Amended
10   Judgment has not been satisfied.
11                           Attorneys’ Fees and Costs Requested
12         12.    I have reviewed the billings this firm has made in connection with
13   previously unbilled work to enforce the Amended Judgment and Second Amended
14   Judgment for Plaintiffs from October 14, 2020 up to the present day. Plaintiffs have
15   incurred $89,467.20 in attorneys’ fees with our firm in the aforementioned
16   enforcement efforts during this six-month period. This sum represents a total of 92.4
17   hours of attorney time incurred over that period. Attached hereto as Exhibit A is a
18   schedule of all attorney and legal assistant time incurred.
19         13.    The hours listed in Exhibit A are derived from contemporaneous billing
20   reports recording the time expended in this case for the time period in question. As a
21   matter of regular business practice at Arnold & Porter, each attorney prepares daily
22   records of the time he or she spends on each matter for each client and the work
23   performed. These time records are logged in six minute increments, and include
24   descriptions of the tasks undertaken for each time entry. Those records are then
25   entered in the normal course of business into Arnold & Porter’s billing system. The
26   billing attorney in turn reviews the bills and may edit them, or request the
27   timekeepers to edit them, for clarity or to write off time that in the judgment of the
28   billing attorney should not be charged to the client. In this matter, I am the billing

                                                 4
          MAYO DECL. ISO SECOND MOTION FOR POST-JUDGMENT COSTS AND FEES
Case 5:16-cv-00600-JGB-SP Document 416-1 Filed 04/09/21 Page 6 of 9 Page ID #:7252




 1   attorney and reviewed all bills for accuracy and reasonableness. To the extent I
2    believed time was not appropriately billed to the client, it was written off and is
3    likewise not included in the exhibits to this declaration. The attached exhibits reflect
4    true and correct timekeeper entries with minor modifications to protect potentially
5    privileged and/or confidential information, as Plaintiffs do not intend to waive any
6    privilege associated with these billing records, or for clarification. The items listed in
7    these records reflect non-duplicative and substantive work that is appropriate to
8    recover in a fees motion.
9          14.    All of this time has been billed in connection with the enforcement of the
10   Amended and Second Amended Judgment in this matter.
11         15.    In addition to these fees, Plaintiffs incurred non-statutory costs in the
12   amount of $308.66, representing duplicating and print jobs, courier and overnight
13   delivery fees, and transcript fees. In my opinion and experience, these expenses were
14   reasonably and necessarily incurred in representing Plaintiffs in connection with
15   enforcing the Amended Judgment and Second Amended Judgment, and all of these
16   expenses are of the kind that are normally and customarily billed to and paid by fee-
17   paying clients, and were billed and paid here. These costs are identified in Section
18   1(h) of Plaintiffs’ Memorandum of Costs and are exclusive of those costs listed in
19   Sections 1(a)-(g) of said Memorandum. Attached hereto as Exhibit B is a schedule of
20   all non-statutory incurred costs. Attached hereto as Exhibit C is Plaintiffs’
21   Memorandum of Costs.
22         16.    As noted above, I am a senior counsel at Arnold & Porter. My practice
23   focuses on representing parties in complex disputes, including intellectual property
24   matters. I graduated from Claremont McKenna College with a Bachelor of Arts
25   degree in 1986 and received a Juris Doctor degree from Loyola Law School in 1990.
26   Upon graduation, I joined Quinn, Kully & Morrow in Los Angeles as an associate.
27   Quinn, Kully & Morrow combined with Arnold & Porter in 1996. I was elected
28   partner at Arnold & Porter effective January 1, 1999. From 2012–2015 I was

                                                 5
          MAYO DECL. ISO SECOND MOTION FOR POST-JUDGMENT COSTS AND FEES
Case 5:16-cv-00600-JGB-SP Document 416-1 Filed 04/09/21 Page 7 of 9 Page ID #:7253




 1   recognized as a Northern California Super Lawyer. I was named a “California
2    Lawyer of the Year” for Complex Civil Litigation in 2020. For twenty-nine years, I
3    have represented ASCAP and its members in copyright infringement litigation. My
4    billing rate on this matter was $895.50 in 2020 and $976.50 in 2021. Plaintiffs seek
5    to recover for 34.3 hours of my time on this case for a total amount of $50,350.05.
6    Attached hereto as Exhibit D is a true and correct itemization of my time entries for
7    which Plaintiffs seek recovery.
8          17.    On behalf of Plaintiffs, I supervised the work of associate Laura E.
9    Watson, as well as Cassandra E. Havens until she left the firm.
10         18.    Laura E. Watson is an associate in Arnold & Porter’s Commercial
11   Litigation practice group. Ms. Watson received her B.A. from the University of
12   California, Los Angeles, in 2012, and her J.D. from the University of Southern
13   California Gould School of Law in 2017. Ms. Watson’s billing rate on this matter
14   was $607.50 in 2020 and $706.50 in 2021. Plaintiffs seek to recover for 39.6 hours
15   of her time on this case for a total amount of $27,878.40. Attached hereto as Exhibit
16   E is a true and correct itemization of Ms. Watson’s time entries for which Plaintiffs
17   seek recovery.
18         19.    Cassandra E. Havens is a former associate in Arnold & Porter’s
19   Intellectual Property practice group who left the firm in 2020. Ms. Havens received
20   her B.A. from the University of California, Berkeley, in 2014, and her J.D. from the
21   University of California, Berkeley, School of Law in 2017. Ms. Havens’ billing rate
22   on this matter was $607.50 in 2020. Plaintiffs seek to recover for 18.5 hours of her
23   time on this case for a total amount of $11,238.75. Attached hereto as Exhibit F is a
24   true and correct itemization of Ms. Havens’ time entries for which Plaintiffs seek
25   recovery.
26         20.    The billing rates for each Arnold & Porter attorney involved in this
27   matter are Arnold & Porter’s standard billing rates for the periods of time in which
28   the work was performed, less a 10% discount. In addition, I deferred the normal

                                                6
          MAYO DECL. ISO SECOND MOTION FOR POST-JUDGMENT COSTS AND FEES
Case 5:16-cv-00600-JGB-SP Document 416-1 Filed 04/09/21 Page 8 of 9 Page ID #:7254




 1   increase in my billing rate that would have gone into effect for 2018 for this matter,
2    and my rate for each year since then has been one year behind my standard billing
3    rate for other matters I work on at the firm. Arnold & Porter’s billing rates are based
4    on our analysis of the market rate for attorneys with comparable qualifications,
5    background, experience, and reputation at comparable firms performing comparable
6    work. I am informed and believe that the rates requested for the time of the Arnold &
7    Porter attorneys are reasonable in relation to the hourly rates prevailing in California
8    for similar work performed by attorneys of similar experience at competitive national
9    law firms.
10         21.    Attached to this Declaration as Exhibit G is a true and correct copy of
11   an excerpt from the National Law Journal’s 2017 Survey of billing rates from the
12   published rates in the 20 largest federal bankruptcy jurisdictions. Arnold & Porter’s
13   rates fall within the range of the 2017 rates for the following two firms listed with
14   primary offices in California: Cooley LLP (Partners: Average $1,100, Associates:
15   $595–835) and Sheppard, Mullin, Richter & Hampton (Partners: Average $760,
16   Associates: $585–630).
17         22.    In addition, Arnold & Porter’s rates fall within the range of other
18   comparable national law firms with a sizable presence in California listed in the
19   National Law Journal survey, including the following: Gibson Dunn & Crutcher
20   (Partners: $925–1,195, Associates: $250–875), Greenberg Traurig (Partners $625–
21   1,080, Associates: $450–475), Jones Day (Partners: $700–1,050, Associates: $300–
22   800), Kirkland & Ellis (Partners: $235–1,410, Associates: Average $680), Reed
23   Smith (Partners: $820–902, Associates: $425–675), Sidley Austin (Partners: $965–
24   1,180, Associates: not available), and Winston & Strawn (Partners: Average $930,
25   Associates: $560–750). Thus, the rates for attorneys at Arnold & Porter Kaye Scholer
26   LLP are all within the range of rates for attorneys of other comparable national law
27   firms listed in the National Law Journal survey.
28

                                                 7
          MAYO DECL. ISO SECOND MOTION FOR POST-JUDGMENT COSTS AND FEES
Case 5:16-cv-00600-JGB-SP Document 416-1 Filed 04/09/21 Page 9 of 9 Page ID #:7255




 1         23.    Attached hereto as Exhibit H are true and correct copies of Sections
2    685.040, 685.070, and 685.080 of the California Code of Civil Procedure.
3          I declare under penalty of perjury under the laws of the United States that the
4    foregoing is true and correct, and that this declaration was executed on April 9, 2021,
5    in Mill Valley, California.
6
7                                                       /s/ Sharon D. Mayo               .
                                                      SHARON D. MAYO
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                8
          MAYO DECL. ISO SECOND MOTION FOR POST-JUDGMENT COSTS AND FEES
